OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78J11
            OFFICIAL BUSINESS
            STATE OF TEXAS               £%                      3   ^&y '"shssscsep' pitney bowes
            PENALTY FOR                  g'                       02 1R             $ 00.26s
            PRIVATE USE                                          0006557458          'DEC10     2014
 12/10/2014                              —          ..__...„ ,_
                                                           MAILED         FROM ..
                                                                               ZIP CODE 78 701
 THOMAS, KEITH DOUGLAS AKA WILLIAMSJA/ES AKA THOMPSON
  DOUGLAS                        Tr. Ct. No.^*tf»PA...T C#^                          WR-82,462-01
 This is to advise that the Court
                              jrt has^erriedjL         .^       ifder the application for
                                  has Periled wittiout writt^n-Or
 writ of habeas corpus.      <tt^^tO"* **' ^ °                                   Abel Acosta, Clerk




T-43B .77002               j7Jij7]ijiJh]ijjii;)jn]iiii7jp)|)niri]J}nj)jijHj}.ii.ip»'j.